Citation Nr: 0532994	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.   Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with narrowed disc space at L-5/S-1, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1986.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

The veteran and his spouse provided testimony before a 
Veterans Law Judge at the Huntington, WV, VARO in July 2005; 
a transcript is of record.  At the time of the hearing, a 
written waiver of initial RO consideration was provided 
relating to additional evidence which has now been submitted 
and is in the file.  

The most recent communication from the veteran's spouse to 
the veteran's representative was to the effect that he had 
been hospitalized in a comatose state in the intensive care 
unit at a VA facility for disability unrelated to his current 
claims and involving, according to the clinical reports, 
multiple brain lesions consistent with CVA-vasculitis.  
However, a motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) was not 
received, and thus, that issue has not been addressed by the 
Board.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues. 

2.  The veteran does not now demonstrate chronic bilateral 
carpal tunnel syndrome of service origin.

3.  The veteran's measurable lumbosacral spine limitations 
are generally more often than not, approximating a severe 
nature with pain on all motions; his intervertebral disc 
syndrome has been pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
occasional muscle spasm, even when using Percocet on a daily 
basis; and absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

4.  The veteran's low back disorder is manifested by 
degenerative changes with bulging of discs and posterior 
spurring, which precipitates daily, constant and severe pain, 
which exacerbates to a level of 10/10 on frequent occasions; 
these symptoms render him virtually immobile with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months during which time he is 
under a physician's care. 


CONCLUSIONS OF LAW

1.  Chronic bilateral carpal tunnel syndrome is not the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 1131,1153, 
5103, 5107 (West  2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2004).

2.  Resolving reasonable doubt in his favor, the criteria, 
both old and new, for an evaluation of 60 percent for 
lumbosacral strain with narrowed disc space at L-5/S-1, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5292, 5293, 5295 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issues at present without detriment to the due process 
rights of the veteran.

In the circumstances of this case, and particularly given 
that the veteran has been recently hospitalized with 
unrelated problems which would make additional examinations 
difficult, if not impossible, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim with regard to a chronic carpal tunnel 
disorder.  The Board finds that the examination reports 
coupled with the other evidence of record provide sufficient 
information to adequately evaluate that claim.

However, should he re-develop a chronic carpal tunnel 
disorder at some later date and/or opinion is provided to 
relate his post-service problems with the in-service 
complaints, he is free to provide evidence in that regard 
along with such an opinion that provides a nexus to service 
for the purpose of reopening that claim.

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records reflect that the veteran had 
complaints of pain in his hands and wrist on several 
occasions.  He was seen in November 1978 for pain due to 
exposure to cold weather.  In January 1982, August 1983, and 
May 1985, he had complaints of pain of undetermined etiology 
along with muscle fatigue.  At no time was there a diagnosis 
of carpal tunnel syndrome.  There were no residuals of any 
hand or wrist problem on his separation examination in 
February 1986.

On the veteran's initial claim for compensation for his back, 
submitted on a VA Form 21-526 in 1991, he made no mention of 
hand or carpal problems in or since service.

Private and VA outpatient and other clinical records from the 
late 1980's, including a period of hospitalization in 
February 1988, and into the early 1990's, refer to back 
problems but no complaints referable to either hand or carpal 
areas. 

On VA examination in August 1991, the veteran indicated that 
he had been working as a correctional officer since January 
1987.  He did not complain of nor were there any findings of 
carpal tunnel syndrome or any other residuals of in-service 
hand problems.

On his claim to reopen filed in September 2001, the veteran 
stated that he was being treated for back problems as well as 
carpal tunnel syndrome, which, he indicated, "had not been 
diagnosed at the time I first applied for disability".  He 
indicated that the condition had left him unable to work and 
in a great deal of pain.  He cited the names of several 
private physicians and neurological institutions wherein he 
had had evaluations or care since October 2000.  He later 
submitted a more detailed list of treating physicians on a VA 
Form 21-4142, citing the first care for carpal tunnel/rotator 
cuff problems in October 2000.

Private treatment reports starting in 2000 are of record.  
One test report from Dr. TJ, dated in April 2001, showed mild 
degenerative changes in the thoracic spine; there was also 
some straightening of the cervical column, but that area was 
otherwise unremarkable.

One statement from SDL, M.D., dated in June 2001, was to the 
effect that the veteran had complained of neck sprain and 
strain, headaches and bilateral hand numbness.  Various 
studies including X-rays were undertaken which showed that at 
the C-5/C-6 level there was a small left paracentral disc 
protrusion.  

A report is of record from TJH, M.D, dated in October 2001.  
The veteran's chief complaint was of pain in his neck as well 
as throbbing pain and numbness in his hands and arms that 
would spread proximally even into the chest on the right 
side.  He specifically had denied a history of serious trauma 
of the head or neck.  He said that as a long ago as 5 years, 
he had noted some problems with the hands when driving for 
which he would alternate gripping of the steering wheel while 
resting one hand to get rid of the discomfort.  He also had 
spasms in his neck.  The numbness involved the lateral 3 
digits of both hands with the right being more involved than 
the left side.  He had been awakening at night with painful 
dysthesias in the hands.  He had also noted that he had 
weakness and it was hard for him to open a jar lid.  He had 
done woodworking and had problems holding small objects.  He 
would tend to drop objects and it was hard for him to do fine 
motor movements.  

Electrodiagnostic studies showed bilateral carpal tunnel 
syndrome to a moderate degree, worse on the right side.  Dr. 
H observed that he did have the noted changes in the cervical 
area but did not correlate this with his hand problems.  He 
felt that he was a candidate for decompression surgery of the 
medial wrists, bilaterally, and arrangements were made to 
provide him with that procedure.

A report from TBW, M.D., to Dr. TJ in October 2001 was to the 
effect that the veteran had had low back and neck pain.  The 
veteran had given a history of having been a correctional 
officer for 14 years.  He had a 22 year history of low back 
pain after hurting his back in service.  He also reported a 
1-2 year history of neck pain without any specific inciting 
factor.  MRI's confirmed the presence of the small left 
protrusion in the neck area, although it was noted that his 
hand symptoms seemed to be worse on the right.  He had 
recently undergone carpal tunnel syndrome surgery. 

A statement from RK, M.D., dated in January 2002 is of 
record.  In addition to low back problems, the veteran was 
noted to have a history of carpal tunnel release surgery.  
The evaluation was undertaken for occupational purposes, and 
Dr. K opined that in addition to limitations imposed by his 
low back, he "will be able to use his upper extremities from 
a seated position, but I do not think he can use his left 
hand for any heavy work because he has a scar where his old 
carpal tunnel incision was."

A special VA examination was undertaken in June 2002, in part 
to determine the residuals of carpal tunnel syndrome and 
whether his post-service problems were related to service.  
The veteran said that he had pulled a neck disc in about 
1998, and had been let go from his correctional job in 
February 2002 because of his low back problems.  The examiner 
noted the prior clinical records in detail.  On examination, 
the veteran denied that he had had numbness, burning or 
tingling sensations since his prior surgery.  The examiner 
concluded that:

My diagnostic impression of (the veteran) 
is that he suffers from bilateral carpal 
tunnel repair with no remaining clinical 
findings.  There is no evidence in the 
service medical records to support the 
contention that the veteran developed 
carpal tunnel syndrome while in the 
military.  He has lumbosacral 
degenerative disk disease with no 
evidence for [upper extremity] 
radiculopathy.  He does not appear 
objectively to be in pain.  His 
complaints are out of proportion to any 
objective findings...(emphasis added)

A statement, dated in February 2003, was received from the 
veteran's ex-wife to the effect that when he was in service 
in 1983, she found him with his arm sticking straight up in 
the air and he stated that it was because of the pain 
involved.  She had been married to him from 1978 until 1995, 
and they had been divorced since 2001.

Prior treatment records from 2003 primarily refer to low back 
problems.  However, in April 2003, the veteran complained of 
neck pain extending into his left shoulder, and of right 
wrist pain. 

At the hearing held in July 2005, the veteran and his spouse 
testified that he had been treated for carpal tunnel in 
service; that he had not been treated for it on a regular 
basis since discharge, but that he had had it all that time.   
Tr. at 7.  He had been seen by VA and those records were in 
the file.  Tr. at 9.  The veteran reported that the physician 
had been unable to indicate when the problem started, but 
that that condition was an old one.  Tr. at 10.

Analysis

In this case, although he had several isolated, ill-defined 
complaints of hand or wrist or shoulder pain in service, 
there is no evidence in original clinical records that he was 
ever diagnosed with or even suggested to have carpal tunnel 
syndrome in service.  His ex-wife has identified a time in 
1983 when he had arm pain, and this symptomatic time period 
has been independently confirmed by service medical records.

The first evidence of demonstrable carpal tunnel syndrome, 
which is a specific finding rather than merely complaints, 
was in the late 1990's when he gave a 5 year history of 
problems.  The bilateral carpal tunnel syndrome was then 
treated by surgical release, report from which is of record.  
On none of the private or VA treatment records in the time-
frame of that surgical procedure were any of his hand and/or 
wrist symptoms linked to anything of service origin nor did 
he then so claim such a relationship.

Moreover, a specialized VA examination undertaken since the 
surgery but with a full review of all service and post-
service clinical records, concluded that there (1) was no 
residual at present of the carpal tunnel syndrome; and (2) 
that there was no evidence to support that the veteran's 
post-service carpal tunnel problems were in any way related 
to any symptoms in service.

In fact, the only current evidence and/or opinion of record 
to the effect that the veteran has chronic residuals of 
carpal tunnel syndrome other than minimal pain in the post-
surgical scar area, is from the veteran himself; and he is 
not qualified to render such an opinion.

Absent a current disability, i.e., chronic bilateral carpal 
tunnel syndrome, to include a medical nexus between service 
and post-service complaints, there is no basis for a grant of 
service connection.  A doubt is not raised to be resolved in 
his favor.


Increased Evaluation
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the earlier regulations, [those under which he has been 
rated at 20 percent disabling until the reopening of his 
claim in the 1990's]. a low back disability may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides 
that a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Factual Background  

Extensive prior clinical records are in the file for 
comparative purposes.  

The veteran has complained of back pain since an injury in 
service.  Since the late 1980's, he has been noted to have 
some complaints referable to radiation into his lower 
extremities and limitations of motion.

Private evaluative studies in February 2001 showed chronic 
degenerative disc disease at L-5/S-1 and some very mild disk 
space narrowing at L-4/L5.

A statement from MJM, M.D., dated in June 2001, was to the 
effect that the veteran had a 9 year history of low back pain 
and pain in both posterolateral thighs of a mechanical 
nature.  Degenerative changes were identified but the 
physician felt that there was no sign of any asymmetry disc 
herniation or anything for which he would be surgically 
benefited.

Clinical information is of record from TBW, M.D., dated in 
October 2001, when he evaluated the veteran.  The veteran had 
complaints of a 22 year history of low back pain.  He had 
seen a spine specialist who had told him he was not a 
surgical candidate.  The veteran reported that he had been 
out of work since about May 2001 because of back pain.  He 
was taking various medications and had tried physical 
therapy.  At times, he said his pain would become so severe 
that simple maneuvers such as feeding the cat would be so 
excruciating that he felt like shooting himself.  The 
physician noted that he had degenerative disc disease, and 
given his history, wondered if he had a facet syndrome in his 
low back although there were currently no radicular 
myelopathic features clinically.  Various alternative 
treatment programs were submitted for consideration.

Several written evaluations are in the file by TJH, M.D., at 
and after the surgery on the veteran for carpal tunnel 
syndrome.  In reports in December 2001 and January 2002, Dr. 
H stated that the veteran had complained of low back pain 
radiating into the lower extremities and feet with numbness 
on the right worse than the left.  An MRI in January 2001 had 
been negative although it showed bulging discs and posterior 
spurring at L-5/S-1 bilaterally.  On examination, he found no 
specific neurological changes although the veteran's giving 
way in the lower extremities on examination of those muscle 
groups was described as "somewhat ratchety".  An EMG on the 
right lower extremity in February 2001 had been negative for 
radiculopathy into that limb.  The clinical reports of 
physicians who evaluated him at that time are also in the 
file.

On examination, he was tender to palpation of a minor degree 
to the right of the midline at the lumbosacral junction.  
However, he was able to flex forward and get his fingertips 
several inches below his knees without too much difficulty.  
Lateral bending to the right or left caused some discomfort 
to the right of the midline at the lumbosacral junction.

On VA examination in June 2002, the veteran's in-service and 
post-service back history was noted at length.  Clinical 
reports including from physical therapy sessions referred to 
his having a diagnosis of lumbar degenerative disc disease in 
January 2002.  He was noted to take various medications.  He 
had worked for years as a correctional officer but was let go 
in February 2002 due to his back problem.

The veteran complained of back pain that would wax and wane 
in severity.  It was radiating down both legs from the 
posterior thigh to the lateral calf and heel, and the right 
leg was more affected than the left.  He said his pain was 
mostly an aching sensation and range 5/10 most of the time.  
He also had sharp pain which he rated as 10/10.  He 
complained of pain limitation on bending but denied any focal 
weakness or sensory symptoms.  He said his back was almost 
always stiff and he fatigued with a lack of endurance.  He 
took 2 Darvocets daily that helped the pain and seemed to 
have no ill effects.  He used a heating pad, would ice his 
back and did physical therapy sessions.

The veteran complained of flare-ups with his back which was 
when the sharp pain occurred.  His worst flare-up had been in 
the Spring of 2001 when he required traction that made the 
pain worse.  He said a flare-up would last 8-9 days.   He had 
an elastic brace for his back but this had not been 
particularly helpful.

The veteran described his situation as his back impacting 
much of his life including the loss of his job.  He said he 
did nothing as he was afraid to hurt his back more.  He 
stopped riding horses and sold them.  He could only sit or 
stand for 15-20 minutes without his pain increasing.  He 
would lean on the kitchen counter a lot.

On examination, he was noted to have increased incapacitation 
during a period of flare-up.  However, he had no demonstrable 
sign of motion limitations.  On neurological testing, he had 
marked give-way weakness.  Motions were limited by poor 
effort.  Back flexion was to 95 degrees; extension was to 20 
degrees; left lateral bending was 5 degrees to active range 
of motion and 25 degrees passive; right lateral bending was 
40 degrees.  Both left and right rotational twisting motions 
were at 35 degrees.  

Lumbosacral X-rays confirmed mild degenerative disc disease.  
It was noted that a prior MRI had shown impingement in the 
anterior subarachnoid space at T-11/T-12 as well as L-4/L-5 
and L-5/S-1 which appeared to be secondary to some degree to 
disc bulging and/or posterior spurring at the L-5/S-1 level 
bilaterally.

Statements are of record form the veteran's ex-spouse and a 
co-worker relating the extreme pain his back has caused him 
and the limitations, particularly at work, in lifting and/or 
otherwise holding his own with the job's work load because of 
it.

Treatment records show that he was seen for chiropractic 
treatment from February to June 2003 for low back pain.  
Ranges of motion in February 2003 were 100 degrees flexion, 
25 degrees extension, 35 degrees right and 40 degrees left 
lateral flexion; 35 degrees right and 40 degrees left 
rotation.  

Private treatment records show that he was transmitted by 
ambulance and admitted through the emergency room in 
September 2003 with severe low back pain which had 
exacerbated over the prior several days.  He had 
paravertebral tenderness.  X-rays showed mild degenerative 
changes at L-3/L-4 and L-5/S-1 with facet osteoarthritis at 
L-5/S-1.

VA clinical reports from 2005 show ongoing complaints of 
severe back pain for which he was daily taking Percocet.  On 
numerous occasions he said he had radiation into one or both 
lower extremities.  In June 2005, femoral popliteal 
pulsations could not be felt bilaterally.  Right dorsalis 
pulsation was palpable but the right posterior tibial pulse 
was absent.  Both left dorsalis pedis and left posterior 
tibial pulses were absent.  Peripheral vascular disease was 
suggested.  He had more leg pain on walking or even sleeping, 
and he said it was 8/10 when walking.  In July 2005, leg 
raising signs were questionable.

The testimony provided by the veteran and his wife at the 
hearing in July 2005 included discussion, in depth, of the 
severity of his ongoing back pain and how difficult it was 
for him to do any activity.  The testimony is of record.

Analysis

The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  The aggregate findings of the recent private and VA 
examinations and clinical records, and the veteran's own 
responses, provide an ample delineation of which symptoms are 
attributable to his service-connected disability as to permit 
equitable resolution of the claim now pending.

The veteran has been assigned a 10 percent rating for his low 
back disability. 

In this case, prior to the enactment of new regulations, a 40 
percent rating was assignable under Code 5292 when limitation 
of motion was severe.  Under 5293, a 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  The veteran clearly 
fulfilled all of those requirements.

Under the prior regulations, a 60 percent rating required an 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Accordingly, in the veteran's case, under the old criteria, 
and comparing those requirements with the clinical findings 
delineated above, he also often, if not always, reasonably 
met the criteria for 60 percent under these alternative 
provisions.  That must be resolved in his favor.

Under the new regulations, intervertebral disc syndrome is 
ratable either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

In the veteran's case, he does not entirely fulfill the 
overall mandates of a 60 percent rating using the latter 
formula, i.e., both specific orthopedic and neurological 
components, notwithstanding identifiable and detailed sensory 
changes and diminished and absent pulsations, particularly on 
the most recent evaluations. 

However, there is now an alternative way to fulfill the 
requirements for a 60 percent rating and that is when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Associated 
regulatory notes delineate what constitutes an incapacitating 
episode to include bed rest prescribed by a physician and 
treatment by a physician.  In the veteran's case, he has also 
had to be hospitalized on an emergency basis for the ongoing 
back pain when chiropractic treatment could not provide 
relief.  And in other instances, he has described himself, 
and others have sustained his comments, that he is virtually 
unable to do anything because of his back, and has in fact 
lost his job as a result.

In assessing the veteran's clinical data at present, he has 
multiple degenerative changes.  It is recognized by the Board 
that the objective assessments of his mobility must be 
tempered by what may be some subjective pronouncements as to 
his nonorganic components.  However, since physicians have 
alluded to these but have not reached a means by which they 
can be distinguished, they must be further addressed in the 
rating.  And as for his mobility, he has very little, and 
even that is circumscribed by his pain.  Again, the veteran 
is entitled to resolving doubt in his favor as to the 
severity thereof including regular 10/10 flare-ups.

The Board finds his and his wife's words to ring true, and 
appear to be reliable and credible as to many of his 
symptoms.  He has severe pain and flare-up episodes that put 
him totally out of commission and in bed or at least sitting 
without moving.  In fact, during those occasions, he is 
unable to get himself in and out of bed and requires help to 
do that as well.  He admits to hanging on to the kitchen 
counter for stability.  And he is also noted to receive 
ongoing care for his back problems and takes various potent 
pain medications, as well as other therapies when required.  

Accordingly, the Board finds that resolving doubt in his 
favor, under the new criteria, the veteran more nearly than 
not fulfills the pertinent criteria, and is entitled to a 60 
percent rating for his low back disorder.

Otherwise, the evidence does not reflect that other than as 
contemplated under schedular criteria, his low back disorder 
does not require the application of extraschedular criteria 
under 38 C.F.R. § 3.321(b).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

An evaluation of 60 percent for lumbosacral strain with 
narrowed disc space at L-5/S-1, is allowed, under both new 
and old criteria, subject to the regulatory provisions 
relating to the payment of monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


